Citation Nr: 1517078	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-16 027	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hip disability, including secondary to service-connected bilateral knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  Service in the Republic of Vietnam is indicated by the record.  He is the recipient of the Army Commendation Medal with "V" Device.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In March 2014, the Veteran presented sworn testimony during a personal hearing in Reno, Nevada, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his bilateral hip disability is a result of his combat military service in Vietnam.  See Board's hearing transcript dated March 2014.  Specifically, he carried heavy sacks, ran through rough terrain, and regularly jumped out of helicopters during his military service.  See Veteran's claims dated November 2012.  Alternatively, he contends that his bilateral hip disability is due to his service-connected bilateral knee disability.  

The Veteran's DD-214 documents a military occupational specialty (MOS) of light weapons infantryman.  He was awarded the Army Commendation Medal with "V" Device and Vietnam Service Medal.  To this end, the Veteran's combat status is established.  See 38 U.S.C.A. § 1154(b) (2014). 

The Veteran's service treatment records show no complaints, treatment or diagnosis of a hip disability.  Post-service VA treatment records show multiple complaints of bilateral hip pain.  See e.g., VA treatment records dated August 2011 and March 2013.  A July 2011 VA treatment report notes the Veteran's bilateral hip pain.  Further, the July 2011 VA treatment report noted that the Veteran underwent multiple helicopter jumps during his military service.  A July 2011 x-ray report shows no abnormalities of the hips.  A March 2013 VA treatment record shows that the Veteran's bilateral hip pain intensifies and pain could be due to a neurogenic claudication of his back and hips.  

During the Board's March 2014 hearing, the Veteran testified that he regularly seeks VA treatment from Dr. A., concerning his hip disability.  He testified that diagnosed with arthritis of the hips.  Further, he stated that Dr. P.A.A. indicated that the Veteran's service-connected knee disability is attributed to his hip disability.  

In sum, the Veteran testified that he is currently diagnosed with arthritis of the hips.  See, e.g., March 2014 Board hearing transcript.  Notably, VA treatment records documents current complaints of hip pain; however, bilateral hip disability is not documented in the VA treatment records.  Additionally, the Veteran has not been afforded a VA examination to his address his bilateral hip disability.  Based on this evidentiary posture, this claim presents certain medical questions concerning diagnosis and nexus that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Remand of this matter is therefore required.  See 38 U.S.C.A. § 5103 A (d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Moreover, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any outstanding relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since May 2013.  All such available documents should be associated with the claims file.

2.  Schedule the Veteran for a VA examination by a physician to determine the nature and etiology of any bilateral hip disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken. 

Based upon examination of the Veteran and review of his pertinent medical history, the examiner is requested to indicate whether any hip disability identified at least as likely as not (50 percent probability or greater) had its clinical onset during the Veteran's combat service in Vietnam or is otherwise related to service.  If not, indicate whether it at least as likely as not was caused or aggravated by his service-connected bilateral knee disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner must provide a rationale for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



